DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2, 4-25 are pending in the application.
This office action is in response to the amendment filed on 12/17/2021.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 2, 4-9, 13-18, 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennig et al (US 7,452,727), in view of Ruiz et al. and Boland et al (British Journal of Cancer, 2004, Vol.90, pages 423-429). 
Hennig et al. teach an automatable method for the improved diagnosis of pathologically altered cells by simultaneously staining at least two different molecular markers, wherein said two different markers may be a combination of p16 and Ki67 (see claim 1, 4 and 6).  Hennig et al. teach that each of the detecting agent may be antibodies labeled by different detectable label, and simultaneously detecting signal from the markers within a single cell of said cell sample (see claim 1). Hennig et al. teach the tissue sample may be a tumor from mammary gland (see claim 5).  
However, Hennig et al. do not teach the inclusion of COX2. Nor does Hennig et al. teach a biological sample from DCIS.  
Ruiz et al. also teach that analysis of biomarkers including p16 and Ki67 from different types of breast tissue, including normal, premalignant, cancer, tumors with different stage, nodal status and BRE grade (see Table 1, 2, and legend). Ruiz et al. teach that a high Ki67 L1 was linked to tumor phenotype including grade, stage, nodal stage and patient prognosis, elevated protein levels of including p16 in breast cancer (see abstract).  
Boland et al. teach Cox-2 expression is associated with an aggressive phenotype in DCIS (see title).  Boland et al. teach detection of Cox-2 and Ki-67 in DCIS paraffin tissue sections by immunohistochemistry (see abstract, and 424, 1st col., 3rd paragraph).  Boland et al. teach there was a positive association of Cox-2 immunoreactivity with cell proliferation in DCIS (see page 426, 2nd col., 1st paragraph).  Boland et al. teach there is a clinical need to determine whether women with Her-2-positive/COX-2 positive DCIS represent a high risk patient population for nd col., 3rd paragraph).  
It would have been obvious to an ordinary skilled in the art that p16 and Ki67 are biomarkers involved in premalignant and malignant breast cancer that may be used to identify cancer cells or provide prognosis based on the combined teaching of Hennig et al. and Ruiz et al.  The ordinary skilled in the art would be motivated to include COX2 in the combination taught by Hennig et al. because Boland teaches that it is associated with an aggressive phenotype in DCIS, and patients with aggressive phenotype may be treated by Cox-2 inhibitor.  It would also have been obvious to an ordinary skilled in the art that the expression of p16 and/or Ki67 and/or COX2 may be identified by different methods such as immunostaining using labeled antibody as taught by Hennig et al., Ruiz et al. and Boland et al.  It would thus have been a design choice to an ordinary skilled in the art to choose one of the method to identify the expression of p16, Ki67 and Cox-2 in a tissue sample.  The ordinary skilled in the art would also recognize that each imaging agent needs to have a different detectable label in order to identify the expression simultaneously.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make a kit (claims 8, 9, 13, 14, 20 and 22), composition (claims 2, 4-7 and 3) or combination (claims 15-18, 21, 24 and 25) that comprises imaging agent that binds p16, Ki67 and Cox-2 with a tissue sample from DCIS following combined teaching of Hennig et al, Ruiz et al. and Boland et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
In response to the rejection, Applicant argues that Hennig’s invention purports to increase specificity of detecting pathologically altered cells (3:59-67), and it is inferred that the sample being analyzed using Hennig’s method is not known whether these cells are pathologically altered.  Applicant alleges that there would not be any reason to perform Hennig’s method on a sample that has already been identified as being “pathologically altered,” such as a DCIS lesion.  Applicant argues that one of ordinary skilled in the art would not have reason to combine the teaching from Boland with Hennig because Boland’s samples are known to be DCIS or IBC.  Applicant asserts that Ruiz’s sample are also known to be neoplastic, normal or pre-malignant, and one of ordinary skilled in the art would not have reason to combine Hennig with Ruiz. 
Applicant argues that Hennig provides only a few select pairs of markers and provides no guidance as to how these were selected, and provides no examples of a combination of 3 or more markers.  Applicant asserts that Hennig only concerns with markers that are unreliable for detecting cancer cells when used on their own.  Applicant asserts that Hennig provides examples of markers that were purported to play a role in cancer but omitted from Hennig’s marker pairs.  Applicant argues that mcm5 and msh1 were not included in the marker combination, although mcm5 is also a proliferation marker.  
Applicant asserts that Boland fails to provide any guidance to add COX-2 to Hennig’s marker pairs because Boland does not teach adding COX2 to the pair of Hennig would increase specificity.  Applicant argues that none of the reference provide guidance that there would be advantage to add an additional marker to the combination taught by Hennig.  Applicant argues there would not be any reason to combine markers if they believe they were already reliable by themselves.  Applicant argues that in the context of Hennig’s disclosure, Boland’s COX2 is a 
Applicant argues that even if a prima facie obviousness of the claims were established over the cited references, claims 2, 15 and 21 are not obvious because embodiments of the claimed composition and combination achieved results that were unexpected with respect to predicting the likelihood of future malignant or invasive breast cancer in the context of a biological sample from DCIS lesion as disclosed in specification (paragraphs 514, 517, 519), and Gorringe at page 7.  Applicant asserts that this line of study has received praise by those skill in the art with unexpected results.  

Applicant alleges that the office action does not articulate a sufficient reason why one of ordinary skilled in the art would find combine Hennig with Ruiz and Boland in the manner suggested.  Applicant alleges the rejection fails to articulate why COX-2 would meet the requirement as a marker in Hennig’s invention.  

The above argument has been considered but deemed unpersuasive. In response to the argument that Hennig’s sample are of unknown origin, it is not persuasive because control sample is always required to analyze samples of unknown disease state, including a DCIS biological sample would have been obvious to an ordinary skilled in the art because it is considered as pre-malignant, as taught by Ruiz.  The teaching from Boland indicates there is a correlation between the aggressiveness of DCIS and COX2 expression, which provides the motivation to include COX2 in the combination of markers for determining whether the DCIS is aggressive. 
With regard to the teaching from Hennig, Applicant misconstrue the teaching for directed to pairs of biomarkers for cancer diagnosis.  In fact, the molecular marker combination taught by Hennig is not limited to pairs as alleged, but “at least two markers” (see claims 4 and 6), which obviously encompasses 3, 4, 5 or more.  With regard to the argument for not including some markers such as mcm5 and msh1, it is not relevant to the present claimed invention because they 
Applicant’s argument directed to Boland for not providing a motivation to combine Boland and Hennig is not persuasive because the motivation to include COX2 in the combination taught by Hennig et al. is taught by Boland.  MPEP 2144 IV states: 
RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In the present case, the motivation to combine does not need to be for the purpose of increase specificity as discovered by Applicant.  As stated in the above rejection, Boland teaches that it is associated with an aggressive phenotype in DCIS, and patients with aggressive phenotype may be treated by Cox-2 inhibitor.  The ordinary skilled in the art would be motivated to include COX2 because it can provide information on how aggressive is the DCIS sample, and whether Cox2-inhibitor should be included in the treatment.  
Applicant’s assertion that Hennig deliberately excluded COX2 from the biomarker combination because it is reliable and specific is speculative because there is not teaching or suggestion in Hennig that COX2 should be excluded in the marker combinations.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In the present case, the teaching from Hennig that using combined marker to increase specificity than that of individual marker does not exclude any marker that is reliable in said combination.  
As stated in the above rejection, Ruiz has demonstrated that p16 and Ki67 are measured in DCIS samples, whereas Boland teaches Cox2 expression may indicate a more aggressive phenotype in DCIS.  The ordinary skilled in the art would thus be motivated to include Cox2 together with the combination of p16 and Ki67 to determine a particular DCIS lesion’s prognosis.  The fact that the prior art does not recognize it may increase sensitivity as discovered by Applicant is not relevant in the present case because the claim is not direct to a method of increase specificity of DCIS prognosis, but a composition, a combination or a kit that includes at least 3 markers, p16, Ki67 and Cox2.  The combination of prior art Hennig, Ruiz and Boland provides sufficient teaching to render measuring at least these markers obvious in DCIS samples obvious (see detailed discussion above).  
In response to applicant's argument that claims 2, 15 and 21 achieved unexpected result of predicting the likelihood of future malignant or invasive breast cancer in the context of a biological sample of DCIS, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability.  Applicant is reminded that the claims are directed to a product, a combination of three or more markers that includes Ki67, p16 and Cox2, and a DCIS sample. The combined 
In response to the argument that Hennig does not teach a combination of 3 or more markers or given examples of 3 or more markers, this is not persuasive because the “at least 2 markers” includes 3, 4, 5…etc.  As discussed above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Even Hennig does not give examples of 3 markers, the combination(s) include more than 2 markers when it states “at least 2 markers.”
In response to the argument that the rejection lack sufficient reason why one of ordinary skilled in the art would find combine Hennig with Ruiz and Boland in the manner suggested, it is not persuasive because the rejection clearly set forth the motivation to combine Hennig, Ruiz and Boland (see discussion above). While the reason to combine may differ from what Applicant’s reason to reach the claimed invention, it is permissible when making an obviousness rejection as set forth in MPEP 2144 IV (quoted above).  
Claims 10 -12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennig, Ruiz and Boland, as applied to claim  2, 4-9, 13-18, 21-25 above, and further in view of Bouvier-Labit (cited previously), Joyce et al (Investigative Ophthalmology & Visual Science, 2005, Vol.45, No.5, pages 1340-1348) and Belvisi et al (cited previously).
The combined teaching from Hennig, Ruiz and Boland have been discussed above. 
However, none of the reference teaches measuring Ki67, p16 and Cox2 mRNA.
Bouvier-Labit et al. teach studying the relationship between the expression of p16 and Ki67 in neuroglial tumors (see abstract).  Bouvier-Labit et al. studied expression of p16 in tissue sample by in situ hybridization with antisense mRNA probe (see page 413, 1st col., 3rd nd col., last paragraph).  
Joyce et al. teach measuring Ki-67 mRNA by PCR in corneal endothelium, which is a marker of actively cycling cells (see page 1346, Figure 6 and legend, and page 1342, 2nd col., 2nd paragraph). 
Belvisi et al. teach a nucleic acid probe that binds to mRNA of COX2 (see Figure 2 and legend).  
It would also have been obvious to an ordinary skilled in the art that the expression of p16 and/or Ki67 and/or COX2 may be identified by different methods such as immunostaining, RT-PCR or in situ hybridization as taught by both Hennig et al., Ruiz et al., Bouvier-Labit et al., Joyce et al., and Belvisi et al.  It would thus have been a design choice to an ordinary skilled in the art to choose one of the method to identify the expression of p16, Ki67 and Cox2 in a tissue sample.  The ordinary skilled in the art would also recognize that each probe needs to have a different detectable label in order to identify the expression simultaneously.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make a kit containing nucleic acid probes to p16, Ki67 and Belvisi et al. with different detecting label based on the combined teaching of Bouvier-Labit et al., Joyce et al. and Belvisi et al. The teaching from Bouvier-Labit, Joyce and Belvisi et al. demonstrates the availability of nucleic acid probe specific for p16, Ki67 and Cox2 detection. Therefore, the claimed invention of claims 10-12 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
In response to the rejection, Applicant argues that claim 8 is not obvious over Hennig, Ruiz and Boland because sufficient reason has not been given to why one of ordinary skilled in the art would combine the markers from different references in the manner suggested.  Applicant argues that Bouvier-Labit, Joyce and Belvisi does not cure the deficiency of Hennig, Ruiz and Boland.
This argument is not persuasive because there is no deficiency in the rejection applied to claim 8 (see reason discussed above). Bouvier-Labit, Joyce and Belvisi, each cited for teaching measuring mRNA of p16, Ki67 and Cox2, renders obvious of claims 10-12 in combination with Hennig, Ruiz and Boland.  Therefore, the rejection is still considered proper and maintained. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowable.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636